67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lowell E. JACKSON, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Tarhonne M. BOYD, Defendant-Appellant.
Nos. 94-30445, 94-30450.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 12, 1995.*Decided Sept. 27, 1995.

Before:  SCHROEDER, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Lowell Jackson Jr. and Tarhonne Boyd appeal the district court's denial of their motion to dismiss the indictment against them on double jeopardy grounds.  We affirm.

DISCUSSION

3
On June 20, 1995, we decided United States v. Brown, 59 F.3d 102 (9th Cir.1995), in which we held that double jeopardy does not bar a criminal prosecution based on conduct for which prison officials have already imposed administrative discipline.  Brown was one of Jackson and Boyd's codefendants, and Jackson and Boyd merely joined in the motion filed by Brown before the district court.  They did not advance any additional argument.


4
Because the question presented by Jackson and Boyd's appeal has already been decided as to their codefendant, we must follow that ruling under the law of the case doctrine.  See United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991).


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Federal Rule of Appellate Procedure 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3